Exhibit 10.4

FORM OF TIME-BASED AWARD AGREEMENT

[Insert XX]

Re: Award Agreement—Grant of Time-Based Restricted Stock Units

Dear        ,

Congratulations! In recognition of your continued dedication to Vera Bradley, we
are pleased to award you with a discretionary grant of time-based Restricted
Stock Units (“Award”). This letter constitutes an Award Agreement between you
and Vera Bradley regarding the terms and conditions of the grant. In order for
the Award referenced in this Award Agreement to become effective, you must sign
and date this form and return a signed copy to Julie North by no later than
                    . [Insert]

While complete details of this grant are defined in the enclosed documents, a
high-level summary of this Award is as follows:

 

Type of Grant    Discretionary, time-based Restricted Stock Units. This is a
one-time, discretionary grant to reward you for your continued contribution to
the success of Vera Bradley. Number of Time-Based RSUs    [Insert XX] (See the
attached Exhibit A for an explanation regarding the determination of the number
of the time-based Restricted Stock Units granted under this Award Agreement).
Date of Grant of Award    [Insert XX] Vesting Schedule of RSUs    The Restricted
Stock Units are subject to a 3-year graded vesting schedule, as follows:

 

Vesting Date*

 

Number of

Restricted Stock Units

Vested on Such Date

[Insert XX]

  [Insert 1/3 XX]

[Insert XX]

  [Insert 1/3 XX]

[Insert XX]

  [Insert 1/3 XX]

 

* The period of time from the date of grant until each separate vesting date is
considered the “Restricted Period” with respect to the corresponding portion of
the Restricted Stock Units.

 

Termination of Service

   In general, should you separate Service from Vera Bradley prior to vesting,
all unvested Restricted Stock Units will be forfeited to the Company. However,
the following provisions will apply if, prior to the forfeiture of the Award,
you cease providing Services due to death, Disability or Retirement (and
provided that you have not otherwise engaged in an act that would constitute
Cause):



--------------------------------------------------------------------------------

  

•      Death or Disability: If, prior to full vesting of the Award, you die
while employed with the Company or separate from Service due to a Disability,
then the number of Restricted Stock Units associated with portion of the Award
not yet vested as of the date of death or Disability shall become immediately
and fully vested and paid out in Shares of Company stock pursuant to the
settlement provisions below. For purposes of this Award Agreement, “Disability”
shall have the meaning assigned to such term in the 2010 Plan.

 

•      Retirement: If, prior to full vesting of the Award, you separate from
Service with the Company as a result of your Retirement during a Restricted
Period, then the portion of the Award that shall be vested as of the date of
Retirement, but prorated based on the number of full fiscal months (in which you
provided Service throughout such month) during the Restricted Period, with any
such Awards becoming fully vested and paid out in Shares of Company stock
pursuant to the settlement provisions below. For purposes of this Award
Agreement, “Retirement” shall have the meaning assigned to such term in the 2010
Plan.

 

If your Service with the Company shall terminate during a Restricted Periods for
any reason other than death, Disability, or Retirement, all unvested Restricted
Stock Units shall be forfeited to the Company.

 

See the documents listed below for more information.

Change in Control    Notwithstanding anything to the contrary in this Award
Agreement, in the event of a consummation of a Change in Control of the Company
during a Restricted Period (and provided that you remain continuously employed
with the Company until such Change in Control), then the portion of any
outstanding Award that is not yet vested as of the date of the Change in Control
shall become immediately and fully vested and paid immediately prior to the
Change in Control in the form of one Share of Company stock for each vested
Restricted Stock Unit (with fractional Shares forfeited). Any accumulated
dividends will be paid in cash at the same time the Shares are delivered.

 

- 2 -



--------------------------------------------------------------------------------

Settlement    Vested Restricted Stock Units will be paid in the form of one
Share of Company stock for each vested Restricted Stock Unit. Delivery of the
Share will be made after the end of each applicable Restricted Period and not
later than the 15th day of the third month following the end of the applicable
Restricted Period. Notwithstanding the preceding provisions, in the event of a
separation from Service due to death or Disability, delivery of the Shares will
be made, including delivery with respect to a Disabled Participant, or to the
estate of a deceased Participant, within thirty (30) days after such separation
from Service. Shares will be credited to an account established for the benefit
of the Participant with the Company’s administrative agent. The Participant will
have full legal and beneficial ownership with respect to the Shares at that
time. Any accumulated dividends will be paid in cash at the same time the Shares
are delivered. Withholding Taxes    You acknowledge and agree that the Company
shall have the power and the right to deduct or withhold an amount sufficient to
satisfy federal, state, and local taxes (including your FICA obligation),
domestic or foreign, required by law to be withheld with respect to this Award.

These Restricted Stock Units have been granted under and are governed by the
terms and conditions of the Vera Bradley, Inc. 2010 Equity and Incentive Plan
(the “2010 Plan”), as amended. The enclosed Statement of General Information and
Availability of Information for the 2010 Plan forms part of a Section 10(a)
prospectus covering securities that have been registered under the Securities
Act of 1933, as amended. This document is also enclosed to provide further
information and background. Any term capitalized herein but not defined will
have the meaning set forth in the 2010 Plan.

Please see the enclosed [Insert XX] Restricted Stock Unit/Performance Unit Terms
and Conditions for further information regarding your Award. It is very
important that you keep these documents in a safe place because they describe
your rights and responsibilities under the Restricted Stock Units and 2010 Plan
and explain where and how to obtain other documents and information to which you
are entitled.

Again, thank you for your continued contribution to the success of our
organization! Your efforts are applauded and truly appreciated. If you have any
questions regarding this discretionary grant, please contact Kevin Sierks in
Finance or Julie North in Human Resources.

Sincerely,

Jeff Blade

 

- 3 -



--------------------------------------------------------------------------------

Acknowledgement & Acceptance of Award Agreement and Related Terms

By your signature and the signature of the Company’s representative (above) on
this Award Agreement, you and the Company agree that this Award of a time-based
Restricted Stock Unit is granted under and governed by the terms and conditions
of the 2010 Plan, the [Insert XX] Restricted Stock Unit/Performance Unit Terms
and Conditions and this Award Agreement. You acknowledge that you have reviewed
the 2010 Plan, the [Insert XX] Restricted Stock Unit/Performance Unit Terms and
Conditions, and this Award Agreement in their entirety, have had an opportunity
to obtain the advice of counsel prior to executing this Award Agreement, and
fully understand all provisions of the 2010 Plan, the [Insert XX] Restricted
Stock Unit/Performance Unit Terms and Conditions and this Award Agreement.
Further, by signing below, you hereby agree to (i) accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to the 2010 Plan, the [Insert XX] Restricted Stock Unit/Performance
Unit Terms and Conditions and this Award Agreement, and (ii) notify the Company
upon any change in your residence address.

“Participant”

 

Signature:   Printed Name:   Date:  

 

- 4 -



--------------------------------------------------------------------------------

Exhibit A

Explanation of How Awards of Time-Based RSUs Were Determined

Award levels of grants of Time-Based RSUs were determined according to the
following charts:

 

Participant Level

  

Time-Based RSU Opportunity

CEO

   [Insert XX]

M6 (EVP)

   [Insert XX]

M5 and P7 (VP)

   [Insert XX]

M4 and P6 (Sr. Director)

   [Insert XX]

M3 and P5 (Director & Key Talent))

   [Insert XX]

 

- 5 -